Laughlin, J. (concurring):
Both comity and inability to enforce the order or decree forbid one court from attempting to interfere with property over which another court of competent jurisdiction has assumed jurisdiction by taking the property into custodia legis, or from attempting to enjoin a court of competent jurisdiction or proceedings therein; but my understanding of the law is that, without contravening these principles, in a proper case a party, over whom a court has acquired jurisdiction, may be stayed from prosecuting an action ’or proceeding *170in another court, whether State or Federal, which has not sufficient jurisdiction to hear and decide all of the issues between the parties and to grant full and complete relief with respect thereto. The opinion of Mr. Justice Dowling seems open to implications to the contrary, and, therefore, with the expression of these views I concur in the result.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.